Exhibit News Release Linda McNeill, Investor Relations (713) 267-7622 BRISTOW GROUP REPORTS FISCAL 2 FINANCIAL RESULTS HOUSTON, November 4, 2009 – Bristow Group Inc. (NYSE: BRS) today reported financial results for its fiscal 2010 second quarter ended September 30, 2009. For the September 2009 quarter: § Revenue was $291.6 million, which was substantially unchanged from September 2008 quarter revenue of $291.7 million and June 2009 quarter revenue of $290.5 million. § Operating income was $53.6 million, an increase of 26% from the September 2008 quarter and 20% from the June 2009 quarter. § Net income was $33.2 million, an increase of 21% from the September 2008 quarter and 40% from the June 2009 quarter. § Diluted earnings per share was $0.92, an increase of $0.15 versus the September 2008 quarter and $0.26 versus the June 2009 quarter. § Operating income, net income and diluted earnings per share were improved over the September 2008 quarter primarily as a result of: - A $6.4 million increase in operating income in West Africa driven by increased rates and a favorable impact on our costs from a stronger U.S. dollar versus the British pound and Nigerian naira, - An $8.1 million increase in operating income in Australia primarily resulting from two new large aircraft and reduced costs, - The reversal of a $2.5 million bad debt reserve in Kazakhstan within our Other International business unit, and - A $3.0 million increase in earnings from unconsolidated affiliates (primarily in Mexico and Brazil). - These items were partially offset by reduced operating income in certain other business units, including Europe (which was reduced by a lower level of contractual escalations billings versus the September 2008 quarter and an unfavorable impact from a stronger U.S. dollar versus the British pound) and the U.S. Gulf of Mexico (which was reduced as a result of lower demand for services).Additionally, net income and diluted earnings per share were reduced by higher net interest expense, which increased $4.6 million due to reduced interest income and lower levels of capitalized interest. 1 - Net income and diluted earnings per share for the September 2009 quarter were also unfavorably impacted by a $2.1 million increase in our provision for income taxes ($0.06 per share) resulting from $2.0 million in tax contingency items and $0.1 million in changes in our expected foreign tax credit utilization. § Operating income, net income and diluted earnings per share were improved over the June 2009 quarter primarily as a result of: - The reversal of a $2.5 million bad debt reserve in Kazakhstan, - A $5.1 million increase in operating income in Eastern Hemisphere Centralized Operations resulting from increased technical services revenue, changes to certain power-by-the-hour maintenance arrangements and reduced maintenance costs, - A $3.0 million decrease in corporate general and administrative costs as the June 2009 quarter included costs associated with the separation between the Company and an executive officer, and - A $2.3 million increase in earnings from unconsolidated affiliates (primarily in Mexico). - These items were partially offset by reduced operating income in certain other business units, primarily in Europe where the June 2009 quarter included temporary work for a major customer, as well as a $1.1 million decrease in pre-tax gains on disposal of assets.Additionally, net income and diluted earnings per share were favorably impacted by an increase in foreign currency transaction and hedging gains totaling $3.3 million. For the six months ended September 30, 2009: § Revenue was $582.1 million, an increase of 1% over the six months ended September 30, 2008. § Operating income was $98.3 million, an increase of 20% from the six months ended September 30, 2008. § Net income was $56.9 million, an increase of 14% from the six months ended September 30, 2008. § Diluted earnings per share was $1.58, an increase of $0.09 versus the six months ended September 30, 2008. § Operating income, net income and diluted earnings per share were improved over the six months ended September 30, 2008 primarily as a result of: - A $14.2 million increase in operating income in West Africa driven by increased rates and a favorable impact on our costs from a stronger U.S. dollar versus the British pound and Nigerian naira, - A $12.1 million increase in operating income in Australia primarily resulting from reduced costs, which were partially offset by a reduction in results associated with the strengthening U.S. dollar, - The reversal of a $2.5 million bad debt reserve in Kazakhstan, and 2 - An increase in pre-tax gains on disposal of assets of $4.9 million. - These items were partially offset by reduced operating income in certain other business units, including Europe (which was reduced by the impact of a stronger U.S. dollar versus the British pound) and the U.S. Gulf of Mexico (which was reduced as a result of lower demand for services).Additionally, net income and diluted earnings per share were reduced by higher net interest expense, which increased $7.2 million due to reduced interest income, increased interest expense from our issuance of $115 million of convertible senior notes in June 2008 and lower levels of capitalized interest. - Our results for the six months ended September 30, 2009 were unfavorably impacted by the strengthening of the U.S. dollar versus other foreign currencies (primarily the British pound and Australian dollar), which resulted in a decrease in operating income of $2.8 million, net income of $3.5 million and diluted earnings per share of $0.10.These decreases are reflected in our results for Europe and Australia and in other income, net (driven by a decrease in foreign currency transaction gains, net of hedging impact), partially offset by an increase in results for West Africa. - Net income and diluted earnings per share for the six months ended September 30, 2009 were also unfavorably impacted by a $4.3 million increase in our provision for income taxes ($0.12 per share) resulting from $3.3 million in tax contingency items and $1.0 million in changes in our expected foreign tax credit utilization. Capital and Liquidity § At September 30, 2009, key balance sheet items, capital commitments and liquidity sources were: ─ $1.3 billion in stockholders’ investment and $718 million of indebtedness, ─ $143 million in cash and a $100 million undrawn revolving credit facility, and ─ $119 million in aircraft purchase commitments for 12 aircraft. § Net cash generated by operating activities was $59 million and net cash used in investing activities was $43 million in the September 2009 quarter. 3 CEO Remarks “We continued to realize good operating results in Latin America, Nigeria and Australia during the second quarter,” said William E. Chiles, President and Chief Executive Officer of Bristow Group. “Our investment in Líder in Brazil early this year contributed to these positive results.In Nigeria, activity levels continue to be strong despite a challenging political environment, which included a union strike during the latest quarter. In Australia, our local team has come a long way in improving our overall operations and business activity level over the past year by winning new business from a number of customers and implementing cost cutting measures.We have added two new large and two new medium aircraft to the Australian market over the last 12 months. “Our operating results in the North Sea continue to be impacted by lower margins from Norway as we integrate that business into our Europe operations.Our operating results for the U.S. Gulf of Mexico were slightly reduced from the June quarter, but were not impacted to as large a degree as other offshore service companies.
